--------------------------------------------------------------------------------

                                       
                                       
                                       
                                       
                                       
                                       
                                       
                               COURT OF APPEALS
                           EIGHTH DISTRICT OF TEXAS
                                EL PASO, TEXAS
                                       



IN THE MATTER OF

TROY S. POE TRUST
§

§

§

§

§
                                       
                              No. 08-18-00074-CV
                                       
                                Appeal from the
                                       
                              Probate Court No. 1
                                       
                           of El Paso County, Texas
                                       
                              (TC# 2016-CPR00308)
                                       
                                       
                                   O R D E R
                                       
      This matter having been remanded to this Court for further proceedings, the Court enters the following briefing schedule.  Appellant, Richard Poe, shall file a Supplemental Appellants' Brief on or before September 23, 2022 that should address the "novel and difficult [constitutional] questions" identified by the Texas Supreme Court's opinion in Matter of Troy S. Poe Tr., No. 20-0179, 2022 WL 2183068, at *8 (Tex. June 17, 2022), and any unaddressed issues from the original appeal to this Court.  Appellees are to respond no later than October 24, 2022, or 30 days from the filing of Appellant's Supplemental Brief, and a Reply Brief is due 15 days following Appellees' Brief.  Each party should address their views on the need for additional oral argument in this case.
      IT IS SO ORDERED THIS 26TH DAY OF JULY, 2022.


						PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.